Exhibit 10.27
CONSULTING AGREEMENT
This Agreement made and entered into by and between Dana Limited, having its
principal place of business at 4500 Dorr St., Toledo, OH 43697 (hereinafter
“Company”), and Robert Fesenmyer, whose address is 8913 Orchard Lake Road,
Holland, OH 43528, a consultant (hereinafter “Contractor”).
WITNESSETH:
WHEREAS, Contractor has great personal and specialized knowledge about auto
industry trends, sales and marketing trends and approaches, original equipment
manufacturer’s needs and products, manufacturing trends and product sourcing
expertise.
WHEREAS, the Company desires, to the extent practicable, to retain and secure
for itself the experience, abilities and services of Contractor in order to
avoid the additional cost and expense associated with discharging its
obligations without the benefit of Contractor’s knowledge and expertise;
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, it is hereby agreed by and between the parties hereto as
follows:

1.   Engagement. The Company hereby engages Contractor as an independent
consultant to perform consulting activities in connection with various sales and
marketing initiatives, plans and processes as well as other matters within the
Contractor’s knowledge and expertise. As such, Contractor will perform the
consulting duties described in paragraph 3 as may be reasonably requested by the
Company through its Chief Executive Officer, Chief Administrative Officer, Vice
President of Strategy and Business Development or their designees, from time to
time during the Consulting Term.       The Company shall (except for phone
discussions of less than thirty minutes in duration in any one business day)
give Contractor reasonable advance notice of its need for Contractor’s service
under the terms of this Agreement, which notice shall specify with
particularity, the dates and expected duration of the anticipated need for
Contractor’s services. Further, except in the case of an emergency, the
scheduling of Contractor’s services shall be reasonably adjusted to conform to
Contractor’s availability, as it is recognized that Contractor will be pursuing
new employment because of the elimination of his position with the Company.    
  As specific consideration to ensure the Contractor’s availability and in
addition to the compensation specified in Paragraph 4 below, the Company will
pay to the Contractor a retainer fee of Ten Thousand Dollars ($10,000) in
January, 2009.   2.   Consulting Term. Contractor will be retained as a
consultant by the Company in the consulting position described in paragraph 1
hereof for a Consulting Term commencing on January 1, 2009 and continuing until
March 31, 2009 (the “Consulting Term”), unless sooner terminated by two weeks
advance written notice from one party

 



--------------------------------------------------------------------------------



 



    to the other. This Consulting Term may be renewed by a separate written
agreement by the parties.   3.   Duties. Contractor is hereby engaged as a
consultant with respect to various sales and marketing matters and projects to
be reasonably determined by Dana including but not limited to continuation and
completion of matters that had previously been the subject of Contractor’s
effort while employed by the Company and to provide such consulting services in
connection therewith as may be reasonably requested by the Company. Unless the
needed services require physical presence at a specified location the Contractor
will not be required to provide consulting services at any particular location.
In such case the services may be provided at home or by telephone or mail, or by
any other means mutually agreeable to both parties. Both parties agree that on
the average Contractor will not render services to the Company for more than
forty (40) hours in any week, during the Consulting Term as it is recognized
that Contractor may pursue other clients.   4.   Compensation. For services
rendered by Contractor during the Consulting Term, the Company shall pay
Contractor an hourly consulting fee of One Hundred Seventy Five Dollars
($175.00). This shall be the only compensation (other than the reimbursement of
expenses pursuant to paragraph 7) that Contractor shall be entitled to receive
from the Company for his services under this Agreement.   5.   Secrecy. During
the course of the Consulting Term, Contractor may learn, become aware of, or be
engaged in the development of information related to the Company’s or an
affiliate’s business that is secret or confidential. Contractor covenants and
agrees that if the information to which he is exposed and/or granted access to
during the Consulting Term is confidential, trade secret, or proprietary
information, and that he shall maintain this information confidential and shall
not, either during the Consulting Term or at any time thereafter, without the
express prior written permission of the Company, disclose such information to
others or use such information for his own benefit or for the benefit of third
parties. Contractor further agrees to take all reasonable precautions to protect
against the negligent or inadvertent disclosure of the above-described secret or
confidential information to any other person or business entity.      
Contractor further agrees that he will not disclose to any third party any
details of the assignment he is performing under this Agreement unless such
disclosure is contemplated by or necessary to the completion of the work
assigned to the Contractor by the Company.       Contractor further agrees that
all inventions, improvements, discoveries and works of authorship which are
conceived, suggested, invented, made or discovered by him during the Consulting
Term and are produced for the benefit of the Company or it’s workforce and at
the direction or request of the Company, while on the premises of the Company or
elsewhere, and which in any way relate to the services rendered under this
agreement or to products, machines, tools, processes or methods manufactured,
marketed, designed, developed, investigated or tested by the Company at any time

 



--------------------------------------------------------------------------------



 



    before or during the Consulting Term, or to similar products, devices,
machines, tools, processes or methods, are hereby assigned to the Company and
shall without further consideration be the sole and exclusive property of the
Company. However, any such inventions, improvements, discoveries and works of
authorship which are not produced for the benefit of the Company or its
workforce, or at the direction or request of the Company, or designated as
proprietary, confidential or exclusive by the Company will not be subject to the
requirements of this section. In addition, any such inventions, improvements,
discoveries and works of authorship which are designated as proprietary or
confidential by the Company will not be subject to the requirements of this
section should the Company either inadvertently or deliberately place such
proprietary, confidential information in the public domain.   6.   Working
Facilities. Contractor shall be furnished with such working space, office
personnel and supplies as may be necessary, in the reasonable opinion of the
Company and the Contractor, to permit Contractor to perform his duties
hereunder. Any other instruments, which are necessary, in the reasonable opinion
of the Company and the Contractor, to perform his duties, must be supplied by
Contractor. However, upon an itemized accounting of such other instruments as
are approved in advance by the Company, the Company shall reimburse Contractor
within a reasonable time for the expenses.   7.   Travel Expenses. The Company
shall reimburse Contractor for reasonable expenses for travel deemed necessary
by the Company to the performance of Contractor’s duties or shall, at the
Company’s expense, provide such travel arrangements.   8.   Fringe Benefits.
During the Consulting Term, Contractor shall not be entitled to participate in
any Company-provided group life insurance, hospitalization, pension plans,
incentive programs, salary continuation plans and such other employee benefits
as are customarily available to employees of the Company or its affiliates,
provided, however, that this Agreement shall in no way alter or affect
Contractor’s retirement or other benefits arising solely from his employment
with the Company prior to his retirement or to those benefits and privileges
arising out of “Contractor’s Separation and General Release” with the Company.  
9.   Assignment. The rights and obligations of the Company hereunder are
assignable, and shall inure to the use and benefit of its successors and assigns
upon thirty days written advance notice. However, the rights and obligations of
Contractor hereunder shall not be assignable by the Contractor, voluntarily or
involuntarily, or by operation of law except that the Company will recognize any
assignment to the Contractor’s corporation or limited liability company or
similar business entity under the laws of the state of Ohio or any other state
of the United States where the Contractor may take resident or domicile during
the term of this Agreement so long as the Contractor will still be providing the
contracted services.   10.   Hold Harmless. Contractor agrees to carry his own
insurance and agrees to assume any risk incidental to his entry upon Company
premises, and will release and hold the Company harmless of any and all claims
Contractor might have against the Company

 



--------------------------------------------------------------------------------



 



    as a result of personal injuries sustained during the Consulting Term. The
Company will hold harmless and indemnify the Contractor from any and all claims
that may arise as a result of the Company’s misuse or imprudent use of the
advice or services rendered by the Contractor to the Company.   11.   Control.
The Company shall not control the instrumentalities, details, and means by which
Contractor achieves the results for which he was retained under this Agreement.
It is expected that the Contractor will be providing only advisory and
consulting services, and consequently, he will not be subject to the supervision
or control of the Company   12.   Contractor’s Status. It is understood and
agreed that Contractor is not and shall not be deemed to be an agent (except as
may be expressly authorized in writing by the Company from time to time during
the term of this Agreement), employee or servant of the Company (or its
affiliates), and is engaged only as an independent contractor in a consultant
capacity, and has no power or authority to act, bind or make commitments on
behalf of the Company or its affiliates without the prior written authority of
the Company. As an independent contractor, no deductions shall be made by the
Company from Contractor’s fees, and Contractor assumes all tax obligations in
connection with the same.   13.   Amendment. This Agreement cannot be amended or
modified in any respect, unless such amendment or modification is evidenced by a
written instrument executed by both parties hereto.

IN WITNESS WHEREOF, the Company and Contractor have executed this Agreement on
December 2, 2008 to become effective as of the 1st day of January, 2009.

              CONTRACTOR   DANA LIMITED
 
           
By:
  /s/ Robert Fesenmyer   By:   /s/ Robert Marcin
 
           
 
           
Title:
      Title    
 
           

 